lO.

ll.

12.

Case 2:19-cr-00055-.]AI\/| Document 22 Filed 12/26/18 Page 1 of 1
SPECIAL CONDITIONS OF RELEASE

Re: Mobley, Amerika
No.: 2:18-MJ-00256 AC
Date: December 21, 2018

You must report to and comply with the rules and regulations of the Pretrial Services Agency;

You must report in person to the Pretrial Services Agency on the first working day following your
release from custody;

You must reside at a location approved by the pretrial services officer and not move or absent
yourself from this residence for more than 24 hours without the prior approval of the pretrial
services offlcer;

You must cooperate in the collection of a DNA sample;

You must restrict your travel to Eastern District of California and the Dgrict of Nevada unless
otherwise approved in advance by the pretrial services offlcer;

You must surrender your passport to the Clerk, U. S. District Court, and obtain no passport during
the pendency of this case;

You must not possess, have in your residence, or have access to a firearm/ammunition, destructive
device, or other dangerous weapon; additionally, you must provide written proof of divestment of
all firearms/ammunition currently under your control;

You must seek and/or maintain employment and provide proof of same as requested by your
pretrial services offlcer;

You must refrain from _AM_ use of alcohol or any use of a narcotic drug or other controlled
substance without a prescription by a licensed medical practitioner; and you must notify Pretrial
Services immediately of any prescribed medication(s). However, medicinal marijuana prescribed
and/or recommended may not be used;

You must submit to drug and/or alcohol testing as approved by the pretrial services offlcer. You
must pay all or part of the costs of the testing services based upon your ability to pay, as
determined by the pretrial services officer;

You must not associate or have any contact with your co-defendants in this case unless in the
presence of counsel or otherwise approved in advance by the pretrial services offlcer; and

You must report any contact with law enforcement to your pretrial services officer within 24
hours.

   

DEC
cLEm<. u.s
EAsTEnN ms TACL?F%RRTN¢A

 

 

 

